Citation Nr: 1045139	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
left ear hearing loss with tinnitus, vertigo, and Meniere's.

2.  Whether new and material evidence was been submitted to 
reopen a claim seeking service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to February 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that recharacterized 
the Veteran's service connected left ear hearing loss and 
tinnitus as "left ear hearing loss with tinnitus, vertigo and 
Meniere's," assigning a 30 percent evaluation effective January 
2007.  In addition, the RO concluded that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hearing loss in the right ear.

In May 2010 this claim came before the Board which ordered a 
remand to provide the Veteran a hearing.  

The issues of entitlement to service connection for right ear 
hearing loss and entitlement to an initial evaluation in excess 
of 30 percent for left ear hearing loss with tinnitus and 
Meniere's disease are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In September 2003, the RO denied a claim for right ear 
hearing loss.  The Veteran was notified of this decision and 
apprised of his appellate rights but he did not appeal.

2.  The September 2003 decision is the last final denial for a 
right ear hearing loss disorder.  

3.  The evidence added to the record since September 2003 is new 
and relates to an unestablished fact necessary to substantiate 
the claim or otherwise raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.   The September 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

2.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for right ear hearing 
loss.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the 
submission of new and material evidence warranting revision of 
the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  "New" evidence means evidence "not previously 
submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) 
(2010).  "Material" evidence means "evidence that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must 
not be cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is new 
and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Historically, service connection for a right ear hearing loss was 
denied by the RO in the September 2003 rating decision.  After 
reviewing his service treatment records, a private March 2003 
audiological evaluation, and an August 2003 VA audio examination, 
the RO determined the Veteran had not presented right ear hearing 
loss as recognized by VA.      

In April 2007, the Veteran submitted his current claim for right 
ear hearing loss by his statement in which he reported that his 
right ear hearing was worse.  The RO denied the claim in December 
2007, finding that new and material evidence has not been 
submitted to reopen the claim.  The Veteran perfected his appeal, 
which is now before the Board.   

After reviewing the record, the Board finds that new and material 
evidence has been submitted in order to reopen the Veteran's 
claim for right ear hearing loss.

In this case, the evidence submitted after the September 2003 RO 
decision consists of statements by the Veteran; a statement from 
a co-worker; VA treatment records dated in 2007; a March 2007 VA 
audio examination; an October ear disease VA examination, and 
private evaluations by an ENT specialist dated 2007 through March 
2008.   

Specifically, the private July 2007 evaluation found that the 
right ear had moderate sensorineurial loss.  Attached to the July 
2007 report was audiometric data still in graph form without 
interpretation.  The private July 2007 evaluation is new in that 
it had not been of record in September 2003.  

Further, it is material, in that this evaluation identified the 
right ear hearing loss, though the extent of this hearing loss 
was not presented in a format acceptable to the Board for its 
interpretation.   

Further, evidence is presumed to be credible for the purposes of 
reopening a claim.  In essence, this evidence is related to 
unestablished facts necessary to substantiate the claim, as the 
Veteran's prior claim for service connection for right ear 
hearing loss had been denied because he had presented hearing 
acuity in 2003 considered normal by VA.  Consequently, the claim 
of service connection for a right ear hearing loss disorder is 
reopened.  The appeal is granted to this extent only.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented 
at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist 
a claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which information 
and evidence that VA will seek to provide and which information 
and evidence the claimant may provide.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, since the Board is 
reopening the claim for service connection for a right ear 
hearing loss disorder, any failure to provide proper notice under 
Kent results in no prejudice to the Veteran and is harmless 
error.

ORDER

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for right ear 
hearing loss, the appeal to this extent only is granted and the 
claim is reopened.

REMAND

First, the Board notes that the Veteran's VA hearing treatment 
records, to include treatment for his imbalance and Meniere's 
disease appear to be incomplete.  They span 2006 to August 2007 
and then abruptly end.  In his August 2010 testimony, he stated 
he had continued to receive treatment for his service-connected 
left ear hearing loss, tinnitus, imbalance, and Meniere's disease 
as recently as the months immediately prior to the hearing before 
the undersigned.  See Transcript p. 11.  

As well, the last VA audio examination of record was afforded the 
Veteran in March 2007 and it was conducted without the benefit of 
a claims file review.  While the October 2007 VA ear disease 
examination did benefit from claims file review, after both these 
examinations, the Veteran has reported that his service-connected 
disabilities were worse.  Further, the Veteran submitted in 
November 2007, and later, private ENT evaluations, which 
pertained to the hearing loss in both his left and right ears, as 
well as to the severity of his service-connected left ear hearing 
loss with tinnitus and Meniere's disease, which were dated after 
his March 2007 VA audio examination and which were unavailable to 
the October 2007 VA ear disease examiner.  More current 
examinations, with complete claims file review, must be afforded 
the Veteran.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is no 
additional medical evidence which adequately addresses the level 
of impairment since previous examination).  

As well, as discussed above, these private evaluations included a 
July 2007 audio graph.  While the physician attached a chart 
displaying results of an audiogram, the physician did not present 
the numerical results of the private audiogram in the format 
required for Board review.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical representations 
of audiometric data).  As the Board has already found another VA 
audio examination in order, the VA examiner can also determine 
the extent of the Veteran's right ear hearing loss, and if 
applicable, give an opinion as to etiology.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
pertaining to the Veteran's hearing loss, 
tinnitus, loss of balance or dizziness, and 
Meniere's disease, to include audiology 
reports and audiogram results, to include any 
primary care consultations that include 
complaints of dizziness, from the Durham VA 
medical facility dated from August 2007 to 
the present and associate them in the record.  
Please document any negative searches for the 
record.

2.  Schedule the Veteran for an audiology 
examination to assess the current level of 
his left ear hearing loss as well as to 
ascertain the extent of his right ear hearing 
loss.

The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should accomplish all required 
audiometric testing, include those results in 
the report, and should opine:

a.  as to the current level of severity of 
left ear hearing loss, 

b.  whether any current right ear hearing 
loss is of sufficient severity to be 
recognized by VA, and if so, whether it is at 
least as likely as not that the right ear 
hearing loss disability is caused or 
aggravated by service, or by the Veteran's 
already service connected left ear 
disabilities.

c.  If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

d.  The Board observes that the Veteran has 
had private audio testing in July 2007 and 
those results remain in the record in graph 
form.  The examiner should indicate whether 
this July 2007 graph presents right ear 
hearing loss as recognized by VA.

3.  Schedule the Veteran for an ear disease 
examination to assess the current level of 
the severity of his left ear disabilities.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should accomplish any required 
audiometric testing and include those results 
in the report.  The Board observes that the 
Veteran had private ENT evaluations in 2007 
through March 2008.  The VA ear disease 
examiner is asked to opine whether these 
private evaluations indicate a level of 
severity for the Veteran's service-connected 
left ear disabilities that differs from the 
VA examiner's determination.

4.  Then readjudicate the claims at issue in 
light of any additional evidence obtained.  
If the dispositions of the claims remain 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.  Thanks for your assistance in 
this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


